Citation Nr: 1217733	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for supraventricular tachycardia, status post ablation therapy (previously rated as pericarditis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to June 2003. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision in which the RO granted service connection for pericarditis and assigned an initial rating of 10 percent, effective July 10, 2003 (the date of the claim for service connection).  The Veteran filed a notice of disagreement (NOD) later that month in July 2005.  The RO issued a statement of the case (SOC) in February 2007, and the Veteran filed a substantive appeal in March 2007.  The RO issued a supplemental SOC (SSOC) in November 2007. 

In August 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development and adjudication.  

At the time of the August 2010 remand, the Board recognized the change in representation from the Texas Veterans Commission to Disabled American Veterans (DAV), effective in March 2007.  The Board also noted that the appeal involves disagreement with the initial rating assigned following the grant of service connection for pericarditis and characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

After attempting to accomplish further action as directed by the Board, the AMC continued to deny of the claim (as reflected in a November 2011 SSOC), and returned this matter to the Board.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action on his part is required.

As a final preliminary matter, the Board notes that in the Veteran's July 2005 NOD, he indicated that he also disagreed with the disability ratings assigned for service-connected bilateral knee arthritis, bilateral shoulder impingement, bilateral tinnitus, bilateral hearing loss, and gastroesophageal reflux disease (GERD).  In a September 2005 letter, the RO explained that the NOD with regard to these matters was untimely because the rating decision was issued in November 2003.  The RO apparently accepted the NOD as claims for increased ratings with respect to these matters.  The Veteran appeared for fee-basis examinations related to these claims in September 2008.  However, neither the paper claims file nor the electronic claims file contains a rating decision addressing these claims for higher disability ratings.  Hence, these claims are not before the Board, and again are referred to the RO for appropriate action.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Board previously remanded this appeal in August 2010, in part, to provide the Veteran with a more contemporaneous VA cardiology examination to properly evaluation his heart disability.  The August 2010 remand instructions specifically requested that the RO arrange for the Veteran to undergo a VA cardiology examination by a physician at an appropriate VA medical facility.

Following the August 2010 remand, the AMC requested information regarding any private treatment the Veteran had received for supraventricular tachycardia, status post ablation therapy, and enclosed a VA Form 21-4142 (Authorization and Consent to Release Information) with the September 2010 letter to assist him in obtaining any such records.  The AMC letter also included the current applicable rating criteria for evaluating his heart disability, to include pericarditis and supraventricular tachycardia, under Diagnostic Codes 7002 and 7010, respectively.  The Veteran did not respond to identify any treatment for his heart disability.

Then, documents in the claims file reflect that the AMC scheduled the Veteran for a VA heart examination at the VA Medical Center (VAMC) in San Antonio; however, the request was cancelled in November 2010 because that facility did not have a cardiologist or physician equipped to provide a VA cardiology examination in accordance with the Board's August 2010 remand instructions.  Next, the AMC scheduled the Veteran for a VA heart examination at the Central Texas VA Healthcare System (HCS), but the Veteran refused to travel to that location.  Although the examination request did not specify the medical center or clinic from the Central Texas VA HCS, the Board notes that the facilities for this HCS are located in Temple, Waco, and Austin, more than 200-300 miles from the Veteran's home address of record.   

No further action was taken to arrange for a VA cardiology examination, and a November 2011 SSOC continued to deny a rating in excess of 10 percent for supraventricular tachycardia, status post ablation therapy (previously rated as pericarditis).  

In correspondence received in April 2012, the Veteran's representative argued that while the [AMC] attempted to comply with the Board's remand directive to arrange for a VA examination, a fee-basis examination should have been arranged to accommodate the Veteran's need for a current examination closer to his home.  The Board agrees, particularly because the last fee-basis VA examination to evaluate his heart disability was conducted in December 2006.  Therefore, the RO should schedule the Veteran for a VA or fee-basis cardiac examination as required to evaluate the current nature of his heart disability.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as this claim, emanating from an original claim for, and award of, service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA or fee-basis cardiac examination by a physician at a location that is within a reasonable distance from his home.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. 

In conjunction with the examination, the RO should arrange for the Veteran to undergo an electrocardiogram and Holter Monitor Test, along with any additional appropriate tests and studies that the examining physician deems appropriate (with all findings made available to the requesting physician prior to the completion of his or her report).  All clinical findings should be reported in detail. 

The examiner should render specific findings as to the existence and extent of all symptoms associated with the Veteran's heart disability (previously diagnosed as pericarditis and supraventricular tachycardia), to include specific findings as to whether the Veteran experiences supraventricular tachycardia; and, if so, the severity and frequency of attacks.  The examiner should also provide objective measurements of the level of physical activity, expressed numerically in metabolic equivalents (METs), that results in dyspnea, fatigue, angina, dizziness, or syncope; indicate whether there is evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or x-ray; and if there is left ventricular dysfunction, provide the ejection fraction percentage. 

The physician should set forth all examination findings, along with the complete rationale for any conclusions expressed, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled VA or fee-basis examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



